DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 11/16/2021.
	Claims 1-4, 6-12, 14-20 are currently pending and presented for examination.

Response to Arguments 
1.	Applicant's remarks filed on 09/14/2021 have been considered, the independent claims have been amended to overcome prior art rejections. Claims 1-4, 6-12, 14-20 are allowed. Terminal disclaimer filed on 12/16/2021 has been accepted and acknowledged. 
	                                     Allowable subject matter
Claims 1-4, 6-12, 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, prior art on record Sutko et al. discloses (US Patent. No.: US 7796314 B2) a method of controlling an imaging platform, the method (Fig. 1; Col 3, lines 30-45; Col 5, lines 15-30; beam-steering device) comprising:
determining, a motion profile for a dual-axis steering mirror associated with an imaging platform (Fig. 1; Col 1, lines 20-30, Col 3, lines 30-45; Col 5, lines 50-65; Col 6, lines 20-40; optical imaging, image-projection system for accurate scanning of a laser beam; the actual position of the deflected beam in two-dimensional space can be 
controlling the motion of the steering mirror based at least in part on the motion profile (Fig. 1; Col 1, lines 20-30, Col 3, lines 30-45; Col 5, lines 50-65; Col 6, lines 20-40; Col 7; lines 15-25; In each of the position-sensing feedback schemes described above, electrical signals pertaining to the position of the support platform 104a are conducted or otherwise transmitted to external circuitry (e.g., a controller) via bond-pads 111 (or analogous structures) for x-direction sensing and bond-pads 112 (or analogous structures) for y-direction sensing.  The processing of controller can desirably yield real-time return-control signals to the galvanometers so that the angles of tilt of the reflective element about the two rotational axes and the frequency of tilt are as desired);
wherein the motion profile controls the motion of the steering mirror to rotate about a first axis and a second axis (Col 5, lines 50-67; The combined movements provided by both galvanometers 101, 102 produce a combined tip-tilt motion of the support platform 104a (and reflective element) that causes the reflective element 104b to deflect the beam simultaneously in both the x- and y-axes., wherein the reflective element 104b is a mirror).
	However, none of the prior art discloses “ determining, based at least in part on the motion profile, a plurality of integration time 

threshold; and
controlling the motion of the steering mirror based at least in part on the motion profile; wherein the motion profile controls the motion of the steering mirror to rotate about a first axis and a second axis during at least a subset of the plurality of integration time periods as the imaging platform travels along a path on which the imaging platform travels” in combination of other limitation in the claim. 
	Claims 2,3,4,6,7,8,9 are allowed as being dependent from claim 1.
Regarding claim 10,  prior art on record Sutko discloses a system, performing operations, the operations comprising: 
determining a motion profile for a dual-axis steering mirror associated with an imaging platform (Fig. 1; Col 1, lines 20-30, Col 3, lines 30-45; Col 5, lines 50-65; Col 6, lines 20-40; optical imaging, image-projection system for accurate scanning of a laser beam; the actual position of the deflected beam in two-dimensional space can be determined from reflector-position feedback signals. The rotation of the support platform 104a causes the reflective element 104b to steer (by reflection) the beam in the y-direction.  The combined movements provided by both galvanometers 101, 102 produce a combined tip-tilt motion of the support platform 104a (and reflective element) that causes the reflective element 104b to deflect the beam simultaneously in both the x- and y-axes) ; controlling the motion of the steering mirror based at least in part on the 
wherein the motion profile controls the motion of the steering mirror to rotate about a first axis and a second axis (Col 5, lines 50-67; The combined movements provided by both galvanometers 101, 102 produce a combined tip-tilt motion of the support platform 104a (and reflective element) that causes the reflective element 104b to deflect the beam simultaneously in both the x- and y-axes, wherein the reflective element 104b is a mirror).

Ishikawa et al.  discloses a computing system, comprising: one or more processors; and one or more memory devices, the one or more memory devices storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations ( Para 60; the control unit 3 
However, none of the prior art discloses “determining, based at least in part on the motion profile, a plurality of integration time periods such that each integration period corresponds to a period of time where the relative motion between the imaging platform and the region of interest is reduced below a threshold and controlling the motion of the steering mirror based at least in part on the motion profile ; wherein the motion profile controls the motion of the steering mirror to rotate about a first axis and a second axis during at least a subset of the plurality of integration time periods as the imaging platform travels along a path on which the imaging platform travels” in combination with other limitation in the claim. 
Claims 11, 12, 14 are allowed as being dependent from claim 10. 
Regarding claim 15, the subject matter of claim 15 is similar to the subject matter of claim 10; therefore, claim 15 is rejected for the same reasons as set forth in claim 10.
Claims 16-20 are allowed as being dependent from claim 15. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696